Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-17, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a child safety seat alarm system comprising: a child safety seat for a child to be seated therein; an alarming mechanism configured to receive a signal and output an alarm signal; a detection mechanism configured to detect whether both states of the alarming mechanism and the detection mechanism meet a predetermined criterion; a trigger mechanism switchable between an open state and a closed state, the detection mechanism being in a non-working state when the trigger mechanism is in the open state, the detection mechanism being in a working state when the trigger mechanism is in the closed state; and a driving portion, when the child is seated in the child safety seat, the driving portion being operated to switch the trigger mechanism from the open state to the closed state so as to switch the detection mechanism to the working state, when the detection mechanism detects the states of the alarming mechanism and the detection mechanism meet the predetermined criterion, the alarming mechanism outputting the alarm signal for alarming, in the context as claimed.

The closest prior art fails to anticipate or make obvious the claimed invention. Specifically, the closest prior art is:
Protopsaltis et al. (US Patent Application Publication No. 2018/0025604) discloses a vehicle occupant detect and alert system; 
Edwards (US Patent Application Publication No. 2021/0024032) discloses a range adjustable child seat alert system;
Mahmoud (US Patent No. 10,500,981) discloses a child car seat safety system; 
 Cohen et al. (US Patent Application Publication No. 2016/0078737) discloses a car seat occupant detection and alert apparatus, system, and method;
Seibert (US Patent Application Publication No. 2017/0021800) discloses a warning system for detecting infant seat buckle securement;
McLaughlin (US Patent Application Publication No. 2019/0168635) discloses a car seat alarm system;
Rambadt et al. (US Patent Application Publication No. 2014/0253314) discloses a child safety seat mobile alarm and method).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683